 1                                                                   HONORABLE THOMAS S. ZILLY

 2

 3

 4

 5

 6                               UNITED STATES DISTRICT COURT
                                WESTERN DISTRICT OF WASHINGTON
 7                                        AT SEATTLE

 8   CASCADE DESIGNS, INC., a Washington                Case No. 2:18-cv-1806-TSZ
     Corporation,
 9
            Plaintiff,
10                                                      STIPULATED MOTION AND ORDER TO
     v.                                                 STAY, FOR ONE WEEK, TWO
11                                                      SENTENCES OF THE DEFAULT
     JAB DISTRIBUTORS, LLC, an Illinois                 JUDGMENT
12   corporation,

13          Defendant.

14

15          Pursuant to LCR 10(g), Plaintiff Cascade Designs, Inc. and Defendant JAB Distributors,

16   LLC, through counsel, hereby stipulate and move this Court for an Order staying, by only one

17   week, this Court’s Default Judgment, only with respect to the following:

18          1.    “JAB must deliver to CDI’s counsel its entire inventory of infringing products,

19   including, without limitation, its sleep products, packaging, labeling, advertising and

20   promotional material, and all plates, patterns, molds, matrices, and other material for producing

21   or printing such items, that are in its possession or subject to its control and that infringe the

22   THERM-A-REST® Marks.”; and

23          2.   “[T]he Commissioner of the United States Patent and Trademark Office is

24   DIRECTED to cancel Registration Nos. 4,538,345 and 5,138,979.”.

25          The reasons justifying the proposed change are as follows: the parties are engaged in

26   active settlement discussions, which discussions might lead to an agreement that would lead to

27   an un-winding or reversal of the foregoing ordered acts.

     STIPULATED MOTION AND ORDER TO STAY, FOR ONE                                    focal PLLC
     WEEK, TWO SENTENCES OF THE DEFAULT JUDGMENT                               900 1st Ave. S., Suite 201
     (Case No. 2:18-cv-1806-TSZ) – 1                                          Seattle, Washington 98134
                                                                               telephone (206) 529-4827
                                                                                   fax (206) 260-3966
 1          Accordingly, upon issuance of an Order, the foregoing obligations shall be perfected in

 2   full no later than May 31, 2019, and the remainder of this Court’s April 24, 2019 Order remains

 3   undisturbed. Nothing in this Stipulated Motion or [Proposed] Order shall prevent the parties from

 4   seeking further relief.

 5          Dated this 24th day of May, 2019.

 6                                                   Respectfully Submitted,

 7                                                   FOCAL PLLC
 8                                              By: s/ Venkat Balasubramani
                                                    Venkat Balasubramani, WSBA #28269
 9                                                  900 1st Avenue S., Suite 201
                                                    Seattle, Washington 98134
10                                                  Tel: (206) 529-4827
                                                    Fax: (206) 260-3966
11                                                  Email: venkat@focallaw.com
12                                                   LEVENFELD PEARLSTEIN, LLC
13
                                                By: s/ Paula Jill Krasny
14                                                  Paula Jill Krasny (admitted pro hac vice)

15                                                   s/ George J. Spathis
                                                     George J. Spathis (admitted pro hac vice)
16                                                   2 N. LaSalle St. Suite 1300
                                                     Chicago, Illinois 60602
17                                                   Tel: (312) 476-7585
                                                     Email: pkrasny@lplegal.com
18                                                   Email: gspathis@lplegal.com
19                                                   Attorneys for Defendant JAB Distributors, LLC
20
                                                     BAKER & HOSTETLER LLP
21
                                                By: s/Anthony Robert Sterling
22                                                  Anthony Robert Sterling, WSBA No. 53424
                                                    Douglas Anderson Grady, WSBA No. 36100
23                                                  999 Third Avenue, Suite 3600
                                                    Seattle, WA 98104-4040
24                                                  Telephone: (206) 332-1380
                                                    Fax: (206) 624-7317
25                                                  asterling@bakerlaw.com
                                                    dgrady@bakerlaw.com
26
                                                     Attorneys for Plaintiff Cascade Designs, Inc.
27

     STIPULATED MOTION AND ORDER TO STAY, FOR ONE                               focal PLLC
     WEEK, TWO SENTENCES OF THE DEFAULT JUDGMENT                          900 1st Ave. S., Suite 201
     (Case No. 2:18-cv-1806-TSZ) – 2                                     Seattle, Washington 98134
                                                                          telephone (206) 529-4827
                                                                              fax (206) 260-3966
 1                                            ORDER

 2
              IT IS SO ORDERED.
 3

 4            DATED this 24th day of May, 2019.

 5

 6
                                                  A
                                                  Thomas S. Zilly
 7                                                United States District Judge
 8

 9
10

11

12

13

14

15

16

17

18
19

20

21

22

23

24

25

26   LP 14817168.1 \ 42961-117354


27

     STIPULATED MOTION AND ORDER TO STAY, FOR ONE                        focal PLLC
     WEEK, TWO SENTENCES OF THE DEFAULT JUDGMENT                   900 1st Ave. S., Suite 201
     (Case No. 2:18-cv-1806-TSZ) – 3                              Seattle, Washington 98134
                                                                   telephone (206) 529-4827
                                                                       fax (206) 260-3966
